DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Amendment
	The amendment filed 12/20/2021 has been entered.  Claims 1-9 remain pending.  Claims 4-9 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2005-298718 A, See machine translation for citation) in view of Toyoda (WO 2015/008649 A1, See machine translation for citation).
Regarding claims 1 and 3, Nakamura discloses a fluororesin molded article (Abstract).  A fluorine resin tube is formed as shown in Figure 2 and page 3.  The fluorine resin includes polytetrafluoroethylene, perfluoroethylene propene copolymer (FEP, a copolymer containing a tetrafluoroethylene unit and a hexafluoropropylene unit) or perfluoro alkoxy alkane (PFA, a copolymer containing a tetrafluoroethylene unit and a perfluoro(alkylvinylether) unit) (page 4).    
	However, Nakamura does not disclose the molded article has a melt flow rate of 0.90 g/10 min or lower.  Toyoda teaches the melt flow rate (MFR) of the fluorine-containing resin at 372°C for PFA or FEP is from 0.1 to 100 g/min which overlaps the claimed range (page 8).  Toyoda is concerned with fluoropolymers, including fluorine-containing resins (page 1 and 7).   Toyoda recognizes that the fluoropolymer may use in a wide range of industrial fields such as in the automobile industry, semiconductor industry, chemical industry (pages 1-2).  Nakamura and Toyoda are analogous art concerned with similar technical difficulty, namely melt moldable fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the melt flow rate of the fluororesin within the range per the teachings of Toyoda, and the motivation to do so would have been as Toyoda suggests such fluoropolymers with the MFR are melt moldable (page 8).
Regarding claim 2, Nakamura discloses a molded article as shown above in claim 1.
	However, Nakamura does not disclose the molded article contains 100 to 1000 functional groups on at least a surface per 106 carbon atoms in a main chain, and the functional groups include a –OH group, a –COF group, and a –COOH group.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the functional groups within the range can have excellent hydrophilicity [0044].  Therefore, the claimed effects and physical properties, i.e. the number of –OH, -COF, and –COOH groups would expectedly be achieved by 
	Alternatively, 	however, Nakamura does not disclose the molded article contains 100 to 1000 functional groups on at least a surface per 106 carbon atoms in a main chain, and the functional groups include a –OH group, a –COF group, and a –COOH group.  As the hydrophilicity is variable that can be modified by adjusting said amount of irradiating radiation, the precise number of functional groups would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of functional groups, and the motivation to do so would have been to obtain desired hydrophilicity (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 
A) Applicant’s argument that claim 1 specifies the MFR of the molded product (page 6) is not persuasive. Since Nakamura discloses the molded article is prepared from the fluororesin, the melt flow rate for the fluororesin would also apply to the molded article.  According to the original specification, the MFR is defined as the mass (g/10 min) of the polymer that flows out of the nozzle [0042], and the irradiation preferably causes a melt flow rate increasing rate of 0% or lower [0012].  Therefore, the MFR is in respect to the polymer which also applies to the molded article.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lahijani (US 2007/0141285 A1) teaches the melt processible copolymer typically has a melt flow rate of about 0.1-100 g/10 min [0036].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767